Citation Nr: 1534833	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.   He served in Vietnam from June 1968 to June 1969.   

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Veteran testified at a RO hearing in July 2008.  A transcript is of record and associated with the Veteran's Veterans Benefits Management System (VBMS) electronic file.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

 Although the Veteran filed a claim seeking service connection for PTSD, his medical records indicate treatment for/diagnosis depressive disorder, adjustment reaction and attention deficit hyperactivity disorder (ADHD).  Therefore, his claim, in addition to PTSD, is characterized as an acquired psychiatric disorder, and is so reflected on the title page.  





FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has a current PTSD diagnosis that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  

2.  The most persuasive evidence of record shows the Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.  

3.  ADHD is a developmental defect disorder and is not a disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2005, March 2006, and September 2011.  These letters fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issue of service connection for PTSD/psychiatric disorder on appeal.  Under these circumstances, the Board finds that adequate notice was provided prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been associated with the claims folder.  In July 2008, the AOJ requested private treatment records from B.C., MD, in connection with the Veteran's claim.  The letter was returned to sender on two occasions and the Veteran was notified that the address for Dr. B.C. was not appropriate.  He was asked to obtain any records from Dr. B.C. or provide the correct address.  No response was received by the Veteran.  The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The Veteran was given notice of the need to submit a release of information from Dr. B.C. so that VA could obtain medical records from him, or for the Veteran to submit the medical evidence himself.  He has an obligation to assist in the adjudication of his claim and cannot remain passive when he has or may have access to relevant information.  Later, it was noted in the record that the Veteran had submitted a release of information for treatment received by Dr. B.C. for treatment of his feet only.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination for compensation purposes in February 2012, with an addendum of March 2012 and August 2014.  The Board finds that the examination report and associated addenda are adequate as the examiner conducted clinical evaluation, interviewed the Veteran, and described the Veteran's disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). The evaluation was made in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 4th Edition (2013) (DSM-IV).  See 38 C.F.R. § 4.125(a).  The addenda were requested to address the other psychiatric disorders and the origin of these disorders.  This was done and a rationale for the examiner's findings was also provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  

Further, the Veteran was provided an opportunity to set forth his contentions at a DRO hearing in July 2008, before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or VLJ who chairs a Veteran's hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, the DRO identified the issue on appeal at that time. The DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The Board is also satisfied that there has been substantial compliance with the August 2011 and June 2014 remand directives, which included obtaining any additional VA medical records and affording the Veteran a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998). 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or a psycho-physiological state of fear, helplessness, or horror.  

Congenital or developmental disorders and personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c)(2014).  However, service connection may be granted for defects of developmental origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  

Service treatment records demonstrate no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder.  The Veteran did respond in the affirmative to his Report of Medical History during his separation examination in January 1970, when asked if he ever had or have you now depression or excessive worry.  There was no physician's comment to that affirmative statement, and on his Report of Medical Examination, he was found to be psychiatrically normal.    

 After service, the Veteran was diagnosed with major depressive disorder (MDD), single episode, vs. depressive disorder; PTSD; attention deficit hyperactivity disorder (ADHD); and adjustment reaction.  He was prescribed medication for treatment of depressive disorder and for assistance with sleeping.  

Private medical records from M.W.D., MD dated from April 1994 to February 2005 show the Veteran was treated for adjustment reaction.  He was found to be stable on Zoloft.  There was no indication of psychosocial issues related to this diagnosis.  In April 1994, he was seen with high irritability, feeling shaky, with no suicidal ideation.  In July 2003, he had no psychiatric findings or complications.  In November 2004, he was found to have a severely depressed affect with moderate anxiety.  He noted feeling depressed, feeling fussy, highly irritable, with hostile feelings.  He had no suicidal ideation.  He indicated that the date of onset was uncertain.  

An August 2007 medical report from M.B., MD indicated, in pertinent part, a diagnosis of PTSD, chronic, very mild.  A global assessment of functioning (GAF) was 74.  

VA outpatient treatment records from 2005 to 2007 show that the Veteran was seen for psychiatric complaints.  In October 2005, a nursing note was negative for PTSD and depression screenings.  

In June 2007, the Veteran underwent a VA mental health evaluation.  He reported that for the past several years, he had been having difficulties with depression, including low energy, decreased concentration, poor appetite, daily feelings of worthlessness, frequent feelings of sadness, some feelings of guilt and remorse, and recent tearfulness when watching the news regarding the present war situation.  He also expressed that he had been more quick to become angry and irritable, generally on a daily basis.  He endorsed some tendency to worry.  He reported stressors of how he or one of his fellow soldiers shot a boy, around age 10, who was approaching the Veteran's position at night with a satchel charge.  He also related that he witnessed the accidental killing of another child when the child slipped and was run over while scavenging at the local dump.  He reported that death was always around.  He completed the 10th grade and later earned his GED.  He reported difficulty paying attention as compared to his classmates in elementary school.  He endorsed a history of hyperactivity and impulsivity.  He stated he continued to have some ADHD symptoms to date.  He endorsed having flashbacks once or twice a week, triggered by certain smells and other stimuli which reminded him of Vietnam.  He experienced some nightmares involving combat related themes, several times a year.  He described a tendency to be on guard and continued to be easily startled.  The examiner stated that the Veteran appeared to meet the DSM-IV criteria for PTSD.  The initial DSM-IV diagnoses were MDD, single episode, mild to moderate, vs. depressive disorder, NOS; PTSD, and probable ADHD.  The examiner stated that the Veteran exhibited some stress related to emotional and physical health concerns and the current war situation.  He also related that the Veteran probably had some difficulties with ADHD since his early childhood.  He was continued on Sertraline, it was discussed initiating Hydroxyzine on a trial basis to aid in sleep, and to follow-up with the mental health clinic in 4 to 6 weeks.  His GAF was 45.  

The Veteran had one follow-up with the Mental Health Clinic in August 2007.  He stated he was dong "real good" since he was last seen.  His mood had improved and his sleeping was better.  There had been some modification in his work-place which had been helpful.  His supervisor had been helpful and understanding, allowing him to work by himself.  He was continued on his prescribed medication and stated he did not feel the need to pursue therapy at that time.  His GAF was 55.  

The Veteran also testified at a RO hearing in July 2008.  He reported that while in Vietnam, he was a hydraulic specialist working on helicopters, 15 to 20 miles south of Bien Hoa airport.  He reported that he pulled guard duty 2 times a week.  He reported aforementioned stressors but indicated that he did not have nightmares or talk to anyone about his stressors in service.  He stated that he just let it go as there was nothing he could do about it.  He related that he was first diagnosed with PTSD in 2007 and that he did not see a doctor on a regular basis for treatment of his PTSD, only seeing a physician when he needed his medication refilled.  He stated that he was prescribed a mood stabilizer.  

The Veteran underwent a VA psychiatric examination in February 2012.  The claims folder was not available, but a search was underway for it.  The examiner stated that she was told to proceed with the examination.  The examiner examined the Veteran, obtained medical and stressor history, and determined that the Veteran did not meet the DSM-IV criteria for PTSD.  The Veteran reported a very satisfying marriage, friendships, feelings of worth, and a broad social support system.  He indicated that his mood was stable on his maintenance of Fluoxetine.  He also stated that he did not pay attention to his medications and refills when he ran out of refills.  He related that his faith was a healing force in his life.  

In March 2012, an addendum was associated with the Veteran's February 2012 VA examination.  The examiner reviewed the claims folder, the Veteran's history and adjusted his diagnosis previously rendered.  The February 2012 examiner stated that the Veteran did not report clinically significant distress of impairment of social, occupational, or other important areas of functioning.  His symptoms of depression appeared to be controlled by a maintenance dose of medication.  His revised diagnosis was depressive disorder, NOS (in remission).  His GAF was 90.  The examiner stated that a mental condition had been formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continued medication.  

Pursuant to the Board's June 2014 remand, the AOJ requested an opinion to the February 2012 VA psychiatric examination report and addendum.  The opinion, rendered by the same examiner, indicated that the file contained private medical records of treatment with Dr. M.W.D. which showed identifying adjustment reaction with mixed disturbance, stable on Zoloft.  There was no indication of the psychosocial issues related to this diagnosis.  He was reported to have a severely depressed affect, along with other symptomatology.  However, the date of onset was uncertain.  The examiner stated that since the precipitating factors leading to the adjustment reaction were not identified, this limited understanding.  However, review of June 2007 VA medical records suggested that the Veteran identified the onset of his symptoms around the time of his treatment with Dr. M.W.D.  In June 2007 it was noted that the Veteran reported that for the past several years he had been having difficulties with symptoms of depression.  This VA psychiatrist's diagnostic impressions were MDD, single episode, mild to moderate vs. depressive disorder; PTSD; and probable ADHD.  The examiner stated that the Veteran appeared to meet DSM-IV criteria for PTSD.  The February 2012 VA examiner, a VA psychologist, was of the opinion that the Veteran did not meet the full PTSD criteria.  Based on a review of the Veteran's STRs, VBMS private records, and VA medical records, the Veteran's report of depression, according to the VA psychologist, was less likely as not caused by or a result of military service.  

Based on review of the evidence, the Board initially notes that there is a VA opinion in favor of the proposition that the Veteran has PTSD that is related to his Vietnam service and opinion against such a conclusion.  In examining the opinions of the VA psychiatrist from 2007 and those of the VA psychologist in 2012, the Board is unable to conclude that either opinion is entitled to any greater weight than the other.  Moreover, it must be remembered that the law no longer requires proof of the claimed stressors in order to establish service connection for PTSD.  One need only demonstrate that he or she was in fear of potential harm arising out of a hostile environment.  In this regard, the Board finds that the examiner's diagnosis of PTSD was based on the Veteran's overall experience in Vietnam, that was characterized by periodic episodes of circumstances that placed the Veteran in fear of hostile activity, and that a diagnosis of PTSD under these circumstances warrants service connection for PTSD.  

As for the issue of service connection for an acquired psychiatric disorder other than PTSD, the record contains other diagnoses of the Veteran's psychiatric disorder, to include major depressive disorder, adjustment reaction and ADHD.  None of the evidence of record has attributed any of those diagnosed disorders to the Veteran's active duty service.  STRs showed no findings of any acquired psychiatric disorder in service.  The February 2012, and March 2012 and August 2014 addenda attributed the Veteran's symptomatology of depression and adjustment reaction to the time of Dr. M.W.D.'s treatment, indicating that it was said to be uncertain.  The Veteran's ADHD characteristics, as described by DSM-V are pervasive and developmental in origin.  Congenital and developmental defects are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303(c).  No acquired psychiatric disorder is shown to be superimposed on or in any way related to the ADHD.  Nowhere in the medical records does it indicate that depression is in anyway related to service.  The only findings due to depression in the record have indicated that the Veteran's depression is stable.  It has not been related to service or to any disorder related to service.  Moreover, the Veteran does not allege that he has depression.  As there is no evidence, medical or lay, which in any way attributes depressive disorder to active service, service connection for an acquired psychiatric disorder other than PTSD is not warranted. 


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder (other than PTSD) is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


